Case 2:20-cv-05735-GRB-AKT Document 8 Filed 01/13/21 Page 1 of 1 PageID #: 36




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         X Case No.: 20-CV-05735(GRB)(AKT)
DAVID FRANCO, individually and on behalf of
Those individuals similarly situated,

                              Plaintiff,
       -against

BRUNSWICK HOSPITAL CENTER, INC.,                                    NOTICE OF
                                                                    APPEARANCE

                              Defendant.
                                                        X

TO:    The Clerk of Court and all Parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Defendant Brunswick Hospital Center, Inc.

Dated: East Meadow, New York
       January 13, 2021

                                             CERTILMAN BALIN ADLER & HYMAN, LLP



                                             By: is/ 000s 4.- Rowe
                                                    Douglas E. Rowe, Esq.
                                             Attorneys for Defendant
                                             90 Merrick Avenue, 9th Fl.
                                             East Meadow, NY 11554
                                             (516) 296-7000
                                             dgargano@certilmanbalin.com




                                                                                           7312557.1
